Citation Nr: 1533057	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-15 177	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to an evaluation in excess of 20 percent for Type II diabetes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing with the undersigned Veterans Law Judge in May 2015, and a transcript of the hearing is of record.   

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised by the record at the Veteran's May 2015 video conference hearing and is therefore part of the Veteran's increased rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an evaluation in excess of 20 percent for diabetes and entitlement to TDIU are REMANDED to the AOJ.


FINDING OF FACT

The Veteran testified at his May 2015 video conference hearing, which is prior to the promulgation of a decision in this appeal, that he wished to withdraw his appeal on the issue of entitlement to service connection for ischemic heart disease.  




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran testified at his May 2015 video conference hearing that he wished to withdraw his appeal on the issue of entitlement to service connection for ischemic heart disease.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's May 2015 hearing testimony indicates that he no longer wishes to pursue his appeal on the issue of entitlement to service connection for ischemic heart disease.  Rather, he testified that he wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for ischemic heart disease.


ORDER

The appeal as to entitlement to service connection for ischemic heart disease is dismissed.

REMAND

The Veteran and his wife testified at his May 2015 video conference hearing that his diabetes has increased in severity since the VA evaluation in November 2011, resulting in an increase in his medication, an inability to do things around the house, and the need to stop working.  Although there is evidence on file that the Veteran's diabetes was also examined by VA in August 2013, the Board finds that, based on the hearing testimony, there is the possibility that his service-connected diabetes may have increased in severity since August 2013.  Consequently, there is a need to determine the current severity of the Veteran's service-connected diabetes.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The issue of entitlement to TDIU is inextricably intertwined with the issue of an increased rating for diabetes, since the rating for diabetes may impact the analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, the Board finds that a vocational assessment would be helpful in adjudicating the issue of entitlement to TDIU.  See 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of his service-connected diabetes.  The entire record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  The examiner should discuss all symptoms related to the Veteran's diabetes in accordance with the relevant VA rating criteria, to include whether the Veteran's diabetes requires insulin, whether he is on a restricted diet, and whether his diabetes requires regulation of activities. 

A complete rationale for all opinions must be provided.

2.  The AMC/RO will schedule the Veteran for an evaluation by a vocational specialist to address the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the specialist must not consider the Veteran's age, or any non-service connected disabilities.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above evaluations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

3.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to an evaluation in excess of 20 percent for diabetes and entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


